 SAFETY RAILWAY SERVICE CORP.Safety Railway Service Corp.andTruckDrivers andHelpers Local Union No. 728. Case 10-CA-9379July 24, 1972DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY AND PENELLOOn May 25, 1972, Trial Examiner Almira A.Stevenson issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt herrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Safety Railway Service Corp.,Atlanta, Georgia, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.ITheRespondenthas exceptedto certaincredibilityfindings made bythe TrialExaminer It is the Board's establishedpolicy notto overrule aTrialExaminer'sresolutions with respectto credibilityunless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd188 F 2d 362 (C A 3) We havecarefully examined the record andfind no basis for reversing her findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Trial Examiner: This casewas heard at Atlanta, Georgia, on April 12 and 13, 1972. Acopy of the charge, filed on January 25, 1972, was servedon the Respondent on January 25, 1972; a copy of theamended charge, filed on February 2, 1972, was served onthe Respondent on February 3, 1972. The complaint wasissued onMarch 8, 1972. The issues are whether theRespondent (1) threatened its employees with discharge onJanuary 20, 1972, for engaging in union activities, inviolation of Section 8(a)(1) of the National Labor Rela-tionsAct, as amended; and (2) discharged employeePhenus Head, Jr., on January 20, 1972, and employeeTommie Freeman on January 24, 1972, because of theirunion activities, in violation of Section 8(a)(3) and (1).As explained below, I find that the Respondent did soviolate the Act.385Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthebriefs filed by the Respondent and the GeneralCounsel, I make the following:Findings of Fact and Conclusions of Law1.JURISDICTIONThe Respondent is a Delaware corporation engaged atAtlanta, Georgia, in repairing, servicing, and modificationof railroad rolling stock. During the past calendar year,which period was representative of all times materialherein, the Respondent provided services valued in excessof $50,000 directly to customers located outside the StateofGeorgia. The Respondent admits, and I find, that it isengaged in commerce within the meaning of Section 2(6)and (7) of the Act. The Respondent also admits, and I find,that the Charging Party, hereinafter referred to as theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.Phenus Head, Jr.The Respondent hired Head in July 1970 as a welder. Healso performed layout repairs and forklift and commonlabor work.Organizational activity had its genesis at the Respon-dent's Atlanta plant on December 30, 1971, when Headasked President Gobble whether the employees would beoff the Friday before or the Monday after New Year'sDay. Gobble replied that they would be off neither day asNew Year's Day fell on a Saturday. Head asked whetheremployees would be paid for 48 hours' work, and Gobblereplied no, they would work 5 days and be paid for 40hours' work.Head next asked Vice President Herman the samequestion, pointing out that one of the employees had acopy of a contract showing that employees were supposedtobe off New Year's Day. Herman replied that theemployees would not be off New Year's and that thecontract referred to covered only electricians.After discussing the matter with several other employees,Head concluded that they needed a union, and the nextday several employees indicated that they agreed with him.As a result, on Monday, January 3, 1972, Head contactedthe Union and was advised to bring as many employees ashe could to a meeting at the union hall on January 6. OnTuesday, January 4, Head "spread the word" among theemployees about the meeting. Twelve or thirteen employ-ees attended the first meeting, proceeding directly from theRespondent's premises. There was a meeting at the unionhall every week after that-a total of 15 or so-and Headattended them all. Head signed a union authorization cardJanuary 8, 1972, and was designated as the employee toreceive and deliver to the Union the authorization cardssigned by other employees. He solicited seven or eightemployees to sign such cards, some in the plant parking lot.Other employees gave him their cards in the parking lot orleft them in his locker. He delivered all such cards to theUnion.198 NLRB No. 63 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDHead testified as follows regarding his discharge: At 11a.m. on January 20, General Superintendent Hubert W.Mayo called him away from the shop and told him thatMayo had tried to get him a raise but had been told that allthe raisesto be given that year had been given, and the bestthing for Head to do if he could not get a raise was to quit.Head replied that he would hang around a while becausethingsmight get better. After lunch, Mayo called him awayfrom workagain.Mayo began talking about the "olddays," when the Company first started, how the Companyhad been good to the employees, and the employees hadalways been loyal. Then Mayo asked, "You have beenworking a little over in the parking lot, haven't you?"When Head asked what he meant, Mayo explained, "I seenyou out in the parking lot getting those cards signed."When Head failed to reply, Mayo remarked, "TheCompanyfeelslike you are a little too friendly with theunion people," and added, "We don't want any trouble-makers like you in the shop." When Head inquiredwhether he was fired, Mayo replied in the affirmative andadded, "There are a few more I am going to get too."Several days later Head received a separation noticedated January 20, 1972, through the mail. The notice wassigned by T. W. Howell, personnel manager, and gave thefollowing reasons for the discharge:After repeated warnings, he continued to start worklate.Stopping ther (sic) employees from working, to talk,away from his assigned work area.Head testified that, although he had frequently been latereporting for work, he had never been warned orreprimanded for his lateness, nor for bothering otheremployees. Head testified that the only time a supervisorspoke to him about coming back late from lunch was onJanuary 14 when Foreman Milton Brown stopped him andemployees Roberts, Roseberry, and Burges, on their wayin, and told them they would have to stop coming in latefrom lunch. After January 14, Head and Roberts testifiedthese employees were not late, as Roberts bought a watch,set it with the timekeeper, and kept track of the lunchperiod.Respondent's officials testified that they did not knowabout Head's union activity until January 21, when theyreceived a telegram from the Union notifying them thatHead, T. L. Freeman, and others were assisting the Unionin its efforts to organize the Respondent's employees.Mayo testified that he made the decision to dischargeHead. He stated that Head asked him for a raise aboutChristmas time 1971. Mayo asserted that Head was a goodworker and did an excellent job, and that the Companywas trying at that time to get him a raise despite the wagefreeze.According to Mayo, by early January, however,Head's tardiness in reporting to work in the morning andfrom the lunch period became such a problem that GeneralForeman Brown wrote Mayo notes about it (on January 7and 14), and Mayo "kind of mentioned it to Head."Finally,Mayo testified, he called Head out of the shop onJanuary 20 to tell him that he could not have the raise andto try to reach an understanding with him that he would dobetter about his lateness, when Head jumped to theconclusion that he was being fired, so Mayo fired him.Mayo insisted on the stand that Foreman Brown was theonly supervisor who complained to him about Head'slateness.His attempts to explain an inconsistent statementin the sworn affidavit he gave to a Board agent before thehearing to the effect that Leadman Cecil Smith, as well asForeman Brown, had complained about Head's lateness,were, in my opinion, unsuccessful. Similarly, a memo datedJanuary 20, 1972, bearing the signature of Mayo, identifiedby him and introduced into evidence by the Respondent,indicated that the reason Mayo chose January 20 forHead's discharge was that Mayo observed him returninglate from lunch that day. In his testimony on the stand,however, Mayo made no reference to such an occurrenceon January 20 and, on the contrary, insisted that hedischarged Head about 10 a.m. before lunch.Foreman Brown supported Mayo as to the purportedproblems with Head's lateness returning from lunch inJanuary. Brown also testified that, on January 20, he madeup a list of the days Head had been late in the morning andgave it to Mayo. That list, however, shows that Head waslate reporting to work 15 times in December 1971, whenthe Company presumably was trying to get a raise for him,but only once in January before he was discharged on the20th. iNone of the other reasons given on the separation noticesigned by Personnel Manager Howell is supported by theRespondent'switnesses.Howell did not testify. VicePresident Herman testified he was not involved in Head'stermination and had nothing to do with the separationnotice. Neither Mayo nor Brown testified that they issuedany "warnings" to Head.2 Moreover, both Mayo andBrown testified that they had no knowledge of Head's"stopping ther (sic) employees from working, to talk, awayfrom his assigned work area," as stated on the separationnotice.The record thus clearly shows that Mayo's testimony onthe stand was inconsistent on relevant matters, withstatementsmade in his pretrial affidavit;Mayo's andBrown's testimony to the effect that Head's absences andlatenesses got worse in January was contradicted by theRespondent's documentary evidence; this contention wastimed to coincide with the advent of Head's union activity;and the Respondent failed to explain two of the allegedgrounds for discharge given in the separation notice or tocontend that they were mentioned to Head at the time ofdischarge. I therefore do not credit Mayo or Brown as tothe events surrounding or the motivation behind thedischarge. Head, on the other hand, gave a straightforwardaccount of these events which was not undermined incross-examination or in any other manner and whichconformed with the probabilities. I therefore credit Head.Accordingly, I infer and find that the Respondentconsidered Head so good an employee that it tolerated hisiThe Respondent subsequently compiled a list of the tardiness and2On the stand, Brown failed to affirm the assertion, in his January 14absences of all its employees in November, December, and January Thatnote to Mayo, that he told Head "his job depended on" his returning tolist states that Head was late 14 times in November, 17 times in December,work on time after the lunch period On the contrary, he testified that he didand 3 times in Januarynot threaten to fire Head SAFETY RAILWAY SERVICE CORP.387habitual lateness and even considered raising his pay untilitcame to management's attention, one way or another,that he was the leader in the activity which began early inJanuary 1972 to bring the Union in to represent theemployees. The Respondent then determined to dischargehim and did so, using as pretexts his long tolerated lateness(even though his morning lateness had decreased consider-ably, and his noon lateness ceased after he was spoken toby Brown on January 14), along with completely unsup-ported assertions about repeated warnings and interferingwith other employees' work, to cover up its real reasonwhich Mayo revealed at the discharge interview. Accord-ingly I conclude that a preponderance of the credibleevidence establishes that theRespondent dischargedPhenus Head, Jr., on January 20, 1972, because of hisunion activity, in violation of Section 8(a)(3) and (1) of theAct.I further conclude that Mayo's statement to Head to theeffect that he was going to "get" the troublemakers whowere too friendly with the union people was a threat andviolated Section 8(a)(1).3B.TommieLee FreemanFreeman was hired by the Respondent in October 1970and performed sandblaster, mechanic, and other duties. Heidentified a union authorization card dated January 10,1972, as his own. Before he was discharged on January 24,1972, he attended one union meeting, on January 19. TheRespondent concedes it was informed, by the Union'sJanuary 21 telegram, that Freeman was one of theemployees assisting the Union.Freeman testified to the following events during theweek preceding his discharge: On January 18, 1972 (aTuesday), Freeman's father died in Newman, Georgia.Freeman nevertheless worked that day at the Atlantaplant; January 19, 1972, after reporting to Vice PresidentHerman that he would be late because of driving backfrom Newman, Freeman worked that day also; January 20,1972, Freeman went to the plant, told President Gobbleand Foreman Brown he could not work that day becausehis father's funeral was to be held the next day, January 21.Both said OK; January 21, 1972, Freeman called VicePresidentHerman and told him his father was beingburied.Herman said Freeman was "mixed up" and toldhim to bring something the next time he came to work toshow his father was being buried; and January 24, 1972, aMonday, Freeman returned to the plant. He did not seeHerman, so he showed a copy of his father's printedfuneral service and the newspaper obituary to PresidentGobble and Superintendent Mayo. Foreman Brown thencame up to Freeman and told him he was terminated.When Freeman asked what for, Brown replied for drinking"up in Doraville." Neither Mayo nor Brown said anythingto Freeman about being absent or tardy. As Freeman wasleaving the plant premises, Personnel Director Howellcame out and gave him a separation notice.The separation notice was dated January 24, 1972, wassigned by Personnel Manager Howell, and gave as reasonsfor Freeman's discharge:Excessive absenteeism, misrepresentation of reasonsfor being off and reporting to work and visitingemployees on the job stopping them from work andwhile under the influence of alcohol.Freeman conceded that he had been absent often duringthe 3 months prior to his discharge, but testified that hisabsences were excused. He denied he had misrepresentedthe reasons for his absences. Freeman conceded that hedrinks "at night," but testified that he does not drink onthe fob.Freeman testified that he worked in Doraville only once,on a Saturday in June or July 1971. He stated that no onespoke to him about drinking on the job then, or at anyother time except for one occasion before Christmas 1971,when Mayo told him to "watch your drinking."Foreman Brown testified that he and Mayo decided todischarge Freeman "at the time we were thinking aboutlettingHead go," January 20; that Brown discussed thematter with Vice President Herman beforehand; and thatBrown discharged Freeman thenext timehe came to work,which was January 24.As set forth above, however, Mayo's testimony indicatedthat he was really not thinking about discharging Head onJanuary 20, but that Head "practically discharged him-self."Mayo also testified that he had nothing to do withthe discharge of Freeman, which was handled solely byBrown without conferring with Mayo. Moreover, VicePresident Herman testified that when he spoke to Brownabout Freeman, Brown told him that Freeman was"already scheduled to go."As for the various reasons advanced for the discharge ofFreeman, Brown testified that he told Freeman at the timeof the discharge that "there were several reasons that I wasletting him go, and some of them, of course, was aboutbeing tardy and about the severaltimesabout alcohol."Brown testified that although he never saw Freeman drinkon the job, he had not been able to depend on him inDoraville because he had been drinking, and that "manytimes" it was on his breath at work; he was absent a goodmany Mondays; and Brown had written a memo to theeffect that Freeman came in on January 14, his "off day,"drinking heavily.The record shows that Freeman worked at Doraville ononly one occasion, which was placed in June or July byFreeman, September by Mayo, and November by Brown.In any event, it is clear that this incident, if it occurred,occurred severalmonths before it was resurrected byBrown as a reason for discharging Freeman. Incidently,Mayo testified that he never knew of Freeman's coming towork drunk or drinking on the job; he testified that he did3 1 find it unnecessary to resolve the conflicting testimony regarding twoalleged incidents-whether Foreman Brown appeared in the plant wash-room on one occasion in mid-January when Head and Roberts werediscussing the Union, and whether Brown gave Head an antiunion leafletbefore Head's discharge-as resolutions would not affect the outcome ofthe case If necessary, I would credit Head and Roberts and discreditBrown's denial that the washroom incident occurred, I would discreditHead and Union Business Representative Jones and credit Brown's denialthat the leaflet was distributed before Head's discharge Such resolutionswould not, however,affectmy credibility findings nor my conclusions setforth above 388DECISIONSOF NATIONALLABOR RELATIONS BOARDspeak to Freeman once when he suspected Freeman hadbeen drinking the night before.Brown further testified that although the above factorsfigured in the decision to discharge Freeman, the "main"reason was his attitude, when Brown remonstrated withhim for coming back late from lunch, that he felt theCompany was mistreating him and he was not satisfied,and he did not feel he should be "Johnnie on the spot" ingettingback to work. Brown reiterated several times thatthis "attitude" of Freeman's was revealed on January 14.However, the Respondent's records, as well as Brown'smemo of that date referred to above, show that Freemandid not work that day. Brown eventually retracted thistestimony, but affirmed that Freeman's "attitude" wasrevealed on some other occasion which Brown was unableto place specifically.The record contains a memo dated January 24, whichBrown testified he wrote to Vice President Herman, settingforth Brown's reasons for discharging Freeman that day;i.e.,"mainlyhis attendance record and the fact that hisappearing on the property under influence of alcohol lastFriday was the clincher." (Emphasis supplied.) The Fridayreferred tomust have been January 21, the day ofFreeman's father's funeral. There is no evidence thatFreeman came to the plant that day.Vice President Herman testified it was he who approvedthe separation notice. Herman testified that Freeman toldhim ina telephone conversation January 21 that his fatherhad died Monday and also told him in the sameconversation that his father had died Tuesday; and thatHerman then checked Freeman's absentee record withpersonnel, who reported Freeman had said his father haddied on both January 13 and January 14. Hermantherefore was responsible for the language "misrepresenta-tion of reasons for being off" on the separation notice.Brown, on the other hand, testified he had no reason tobelieveFreeman had misrepresented the date of hisfather's death, and he so informed Herman. The Respon-dent presented evidence that Freeman was absent 3 days inNovember, 6 days in December, and 6 days in Januaryincluding the 20th and 21st. According to the Respondent'srecords, he was tardy seven times in November and fourtimesinDecember. He was not tardy in January. There isno evidence that Freeman was reprimanded for absencesor morning tardiness.It is impossible for me to believe the above inconsistentand contradictory testimony by the Respondent'switness-es.4 In contrast, Freeman's testimony shines like a beaconof clarity and honesty. I therefore find that the events inconnection with Freeman's discharge occurred as Freemanrelated them. In these circumstances, and in view of myfinding that the reasons advanced for Freeman's dischargewere false and my unfair labor practice findings above, Iinfer and find that the Respondent decided to dischargeFreeman after learning that his name was on the Union'sJanuary 21 list of union advocates because, althoughFreeman's union activity actually was minimal, theRespondent suspected Freeman had taken a lead in theorganizational activities, and theRespondent then setabout resurrecting and devising as many justifications as itcould think of to disguise the real motive behind it all.5Accordingly, I conclude that the discharge of Freemanviolated Section 8(a)(3) and (1) of the Act.III.THE REMEDYInorder,toeffectuate the policies of the Act, Irecommend that the Respondent be ordered to cease anddesist from the unfair labor practices found and,in view ofthe nature thereof,to cease and desist from infringing inany manner on its employees'rights guaranteedby the Act.N.L R.B.v.EntwistleMfgCo., 120 F.2d 532 (C.A. 4).Having found that the Respondent discriminatorilydischarged two employees, I also recommend that it beordered to offer those employees immediate and fullreinstatement to their former jobs, or if those jobs nolonger exist,to substantially equivalent jobs, withoutprejudice to their seniority and other rights and privileges,and to make them whole for any loss of earnings sufferedby reason of the discrimination against them,plus interestat 6 percent per annum.F.W.Woolworth Company,90NLRB 289;Isis Plumbing&Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER6The Respondent, Safety Railway Service Corp., Atlanta,Georgia, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting Truck Drivers and Helpers LocalUnion No. 728, or any other union.(b) Threatening to discharge or discipline employees fortheir union activities.(c)Inanymanner interfering with, restraining, orcoercing employeesin the exerciseof their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Phenus Head, Jr., and Tommie Freemanimmediate and full reinstatement to their former jobs, or iftheir jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and make them whole for their lostearnings in the manner set forth in the section of the TrialExaminer's Decision entitled "The Remedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the UnitedStates,of their right to full reinstatement, upon application, afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.4SeeN L R B v Schell Sleet Products, Inc,340 F 2d 568, 573 (C A 5)conclusions, and recommended Order herein shall, as provided in Sec5AccordShattuckDennMining Corporation v. N. L R B,362 F 2d 466102 48 of the Board's Rules and Regulations, be adopted by the Board and(C A 3)become its findings,conclusions,and Order, and all objections thereto shall6 In the event no exceptions are filed as provided by Sec 102 46 of thebe waived for all purposesRules and Regulations of the National Labor Relations Board, the findings, SAFETY RAILWAYSERVICE CORP.389(c)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its plant in Atlanta, Georgia, copies of theattached notice marked "Appendix." 7 Copies of the noticeon forms provided by the Regional Director for Region 10,after being duly signed by an authorized representative oftheRespondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this recommended Order, what stepsthe Respondent has taken to comply herewith.87 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "8 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 10, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been found that we violatedthe National Labor Relations Act, as amended, and wehave been ordered to post this notice:WE WILL NOT discharge any of you for supportingTruck Drivers and Helpers Local Union No. 728, orany other union.WE WILL NOT threaten to discharge or discipline youfor your union activities.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of rightsguaranteed to them by Section 7 of the National LaborRelations Act, as amended.WE WILL offer Phenus Head, Jr., and TommieFreeman immediate and full reinstatement to the jobsthey held prior to their discharges on January 20 andJanuary 24, 1972, respectively, or if theirjobs no longerexist, to substantially equivalent jobs, without prejudiceto their seniority or other rights and privileges.WE WILL make whole Phenus Head, Jr., andTommie Freeman for any loss of pay they may havesufferedas a resultof their discriminatory discharges,plus interest at 6 percent per annum.DatedBySAFETY RAILWAY SERVICECORP.(Employer)(Representative)(Title)WE WILL notify immediately the above-namedindividuals, if presently serving in the Armed Forces ofthe United States, of their right to full reinstatement,upon application,afterdischargefrom the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Peachtree Building, Room 701, 730 Peachtree Street, N.E.Atlanta, Georgia 30308, Telephone 404-526-5741.